Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-28, and 30-35 are pending with claims 32-35 being withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 
Response to Arguments
No new arguments or claims are filed with the RCE request.  The arguments previously filed are addressed again below.
	The applicant argues that Gore and Spector disparage and teach away from the present combination.  While Gore and Spector may teach that alkaline conditions result in better stability of the ligands, nothing in the references directly disparages or states not to use sterilants with an acidic –O-O-H moiety.  Also the applicant’s arguments ignore the teaching from the primary prior art reference Lacki that teaches sterilants with the claimed moiety such as peracetic acid and hydrogen peroxide (within the claimed structural formula) as useful for use with similar protein ligands (protein A, protein G, and protein L in general compared to specific protein A, G, and/or L sequences from bacteria of Spector and Gore) (see Lacki abstract and page 9, lines 1-23).  The secondary prior arts Gore and Specter, while teaching benefits of other sterilants that are alkaline, do not disparage or negate the teaching that sterilants such as hydrogen peroxide and peracetic acid can be used.
	The present teachings are comparable to the discussion in MPEP 2145 X. D. 1. which states in part “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”.  Here, while acidic –O-O-H moiety sterilants such as peracetic acid and hydrogen peroxide may be inferior in some regards to alkaline sterilants, the prior art as a whole still teaches them as useful for use in sterilizing matrices with protein A, protein G, and protein L ligands. The combination is thus proper.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-15, 17-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Spector et al. (WO 2013/109302) and Dempsey (US 2007/0292305).
	With regards to claim 1, Lacki et al. teaches a method for cleaning or sanitizing an affinity chromatography matrix comprising the steps of: providing an affinity chromatography matrix  having oxidant tolerant proteinaceous ligands (such as protein A, protein G and protein L and teaches using oxidents to sanitize the matrix particles with the proteins so the proteins are thus taken to be oxidant tolerant) couples to a support (matrix particles); and contacting the matrix with a sanitizing solution comprising at least one oxidant defined by formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H) (abstract; page 9, lines 1-23).
Lacki et al. as discussed above teaches Protein A as the ligand on the choromatography matrix but is silent as to the source of the protein A and silent to the actual sequence.  Spector et al. teaches making Protein A choromotagraphjy matrices with Protein A sequences from the bacteria Staphylococcus aureus (abstract).  At least some of the sequences taught by Spector et al. are the same as sequences claimed. For example Seq. 1 of Spector et al. is the same as Seq. 1 of domain E of protein A in the instant application.  Also Seq. 2 of Spector et al. is the same as Seq. 2 of domain D of Protein A in the instant application.  Seq. 46 of Spector et al. is one amino acid different from sequence 14 of the instant application.  The different protein A have similar structure, chemical makeup, and functionality.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein A from the bacteria Staphylococcus aureus taught by Spector et al.  including Seq. 1, Seq. 2, and Seq. 46 motivated by an expectation of successfully providing Protein A ligands for use in chromotagraphy columns.  
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein A is an immunoglobulin binding protein).  
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Dempsey teaches that the time of a sanitization treatment is a result effective variable that affects the sanitization level achieved (para [0057]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 3, Lacki et al. does not specify the concentration of the oxidant but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 4, Lacki et al. does not specify the pH of the hydrogen peroxide or peracetic acid sanitizing solutions. Lacki et al., however, teaches that pH is a result effective variable affecting the sanitizer efficacy and also affecting the potential damage to the ligands (page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of pH in order to balance sanitizing efficacy with the potential to damage the ligands as desired. 
With regards to claim 5, the oxidant is selected from the group consisting of hydrogen peroxide and peracetic acid (page 9, lines 9-23).
With regards to claim 6, with respect to the combination of two oxidants such as hydrogen peroxide and peracetic acid, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to sanitize the ligand matrix). In re Kerkhoven 205 USPQ 1069. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used both hydrogen peroxide and peracetic acid (at least two oxidants of formula I) motivated by an expectation of successfully providing for sanitizing the ligand matrix.
With regards to claim 7, Lacki et al. does not specify the concentration of the oxidants of formula I but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration (concentration of the oxidants of formula I) in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 9, as discussed above, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that he proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7).
With regards to claim 10, the combination results in that the bacterial protein is Staphylococcus aureus Protein A. 
With regards to claim 11, Spector et al. teaches that protein A ligands can be multimeric by repeating the domains of the monomers as desired (para [0094]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious ot have used the multimeric forms as the ligands as desired motivated by an expectation of successfully providing immunoglobulin binding proteins for use in chromatography columns.  
With regards to claim 12, the combination results in the immunoglobulin binding domain having at least 80% homology with at least domains E and D of Protein A of Staphylococcus aureus (Seq. 1 and 2).  
With regards to claim 13, the combination results in the immunoglobulin binding domain having at least 80% homology with at least Seq. 1 and 2.
With regards to claim 14, at least Seq. 46 is an immunoglobulin binding domain that is at least 98% homologous with at least Seq. 14 in the instant application (one amino acid different out of 58 is about 98.2% homology). 
With regards to claim 15, the combination above results in the ligands comprising Staphylococcus aureus protein A. 
With regards to claim 17, Lacki et al. teaches using a matrix that is a protein A ligand attached to an agarose support (page 9, lines 1-7 and page 10, lines 21-26).   Spector et al. teaches that MabSelect resin is a matrix that is protein A immobilized on a solid agarose phase (para [0084]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the method taught by Lacki et al. to other protein A on agarose matrices including MabSelect motivated by an expectation of successfully sanitizing the matrix.
With regards to claim 18, Lacki et al. teaches attaching the protein A ligand to a support including a cross linked agarose support (page 9, lines 1-7 and page 10, lines 21-26).  Lacki et al., however, does not specify the porosity of the matrix support.  Spector et al. teaches attaching protein A ligands to various solid support matrices that can be porous or non-porous.  Spector et al. refers to polysaccharide supports as being porous supports and teaches using agarose to make a porous support for protein A ligands (para [00104]-[00107]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a porous agarose support motivated by an expectation of successfully providing a support  for the chromatography ligands.
With regards to claims 19-21, Lacki et al. teaches that the support can be a non-brittle crosslinked agarose support (page 10, lines 21-26).  Such a cross linked agarose support is made of a hydroxyfunctional polymer (agarose), is made of a cross linked polysaccharide (agarose), and is rigid (to at least some extent).  
With regards to claim 22, Lacki et al. teaches that using the chromatography column to separate a target biomolecule from contaminants includes contacting the matrix with a solution of the biomolecule (the bio molecule being an immunoglobulin when the ligand is immunoglobulin binding proteins such as protein A) to absorb the immunoglobulin and then subsequently contacting the matrix with an elution solution to desorb the immunoglobulin (page 1, lines 12-18; page 3, line 25 to page 4, line 28; page 9, lines 1-7).  
With regards to claim 23, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the chromatography column for multiple separations in a row including at least 10 or 25 times before sanitizing motivated by a desire to not sanitize when the column is not too dirty and to limit downtime and sanitizer use.  
With regards to claim 24, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.  
With regards to claim 25, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that the proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7) and the combination above with Spector et al. also teaches Protein A.  Protein A is a IgG binding protein.  
With regards to claim 26, the matrix can be a packed bed chromatography column (page 11, lines 27-34; claim 23).
With regards to claim 27, whether a column is a single use column or not is an intended use of a column (could use any column only once if desired).  Thus it is taken that the column is a single use column (can be used and then cleaned perhaps to limit a biohazard).  Additionally, Lacki et al. also teaches a method of sanitizing a column (claim 23).  A person having ordinary skill in the art would have found it obvious to have applied to the sanitizing method to a single use column before use in order to provide a sanitized single use column free of undesirable contamination.  
With regards to claim 28, Lacki et al. teaches a method for using a solution comprising an oxidant of formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H)  the method comprises sanitizing with the solution an affinity chromatography matrix having proteinaceous ligands (such as protein A, protein G and protein L) coupled to a support (matrix particles) (abstract; page 9, lines 1-23).  Protein A, G, and L comprise immunoglobulin binding domains.  
Lacki et al. as discussed above teaches Protein A as the ligand on the choromatography matrix but is silent as to the source of the protein A and silent to the actual sequence.  Spector et al. teaches making Protein A choromotagraphjy matrices with Protein A sequences from the bacteria Staphylococcus aureus (abstract).  At least some of the sequences taught by Spector et al. are the same as sequences claimed. For example Seq. 1 of Spector et al. is the same as Seq. 1 of domain E of protein A in the instant application.  Also Seq. 2 of Spector et al. is the same as Seq. 2 of domain D of Protein A in the instant application.  Seq. 46 of Spector et al. is one amino acid different from sequence 14 of the instant application.  The different protein A have similar structure, chemical makeup, and functionality.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein A from the bacteria Staphylococcus aureus taught by Spector et al.  including Seq. 1, Seq. 2, and Seq. 46 motivated by an expectation of successfully providing Protein A ligands for use in chromotagraphy columns.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to apply the sanitizing method to the bacterial protein A taught by Spector et al. motivated by an expectation of successfully sanitizing the chromatography column.  
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Dempsey teaches that the time of a sanitization treatment is a result effective variable that affects the sanitization level achieved (para [0057]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 30, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Spector et al. (WO 2013/109302) and Dempsey (US 2007/0292305) as applied to claim 30 above and further in view of Koubek (US 4,512,951).
With regards to claim 31, the combination does not teach assessing the reduction of viable spore concentration using B. subtilis spores.  Facing the same problem as faced by applicant of verifying and testing sanitization efficacy, Koubek teaches that B. subtilis spores are commonly used to test sanitization since they are highly resistant to sanitization (column 4, lines 39-47).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to assess the sanitization by using B. subtilis spores since they are a common test organism due to their resistance to sanitization techniques (insure that most microorganisms would be destroyed).

  Claims 1, 3-7, 9, 10, 16, 19-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Gore et al. (US 2002/0137918) and Dempsey (US 2007/0292305).
	With regards to claim 1, Lacki et al. teaches a method for cleaning or sanitizing an affinity chromatography matrix comprising the steps of: providing an affinity chromatography matrix  having oxidant tolerant proteinaceous ligands (such as protein A, protein G and protein L and teaches using oxidents to sanitize the matrix particles with the proteins so the proteins are thus taken to be oxidant tolerant) couples to a support (matrix particles); and contacting the matrix with a sanitizing solution comprising at least one oxidant defined by formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H) (abstract; page 9, lines 1-23).
Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein L is an immunoglobulin binding protein).
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Dempsey teaches that the time of a sanitization treatment is a result effective variable that affects the sanitization level achieved (para [0057]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 3, Lacki et al. does not specify the concentration of the oxidant but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 4, Lacki et al. does not specify the pH of the hydrogen peroxide or peracetic acid sanitizing solutions. Lacki et al., however, teaches that pH is a result effective variable affecting the sanitizer efficacy and also affecting the potential damage to the ligands (page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of pH in order to balance sanitizing efficacy with the potential to damage the ligands as desired. 
With regards to claim 5, the oxidant is selected from the group consisting of hydrogen peroxide and peracetic acid (page 9, lines 9-23).
With regards to claim 6, with respect to the combination of two oxidants such as hydrogen peroxide and peracetic acid, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to sanitize the ligand matrix). In re Kerkhoven 205 USPQ 1069. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used both hydrogen peroxide and peracetic acid (at least two oxidants of formula I) motivated by an expectation of successfully providing for sanitizing the ligand matrix.
With regards to claim 7, Lacki et al. does not specify the concentration of the oxidants of formula I but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration (concentration of the oxidants of formula I) in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 9, as discussed above, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that he proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7).
With regards to claim 10, the combination teaches that the protein is Peptostreptococcus  protein L.
With regards to claim 16, Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
With regards to claims 19-21, Lacki et al. teaches that the support can be a non-brittle crosslinked agarose support (page 10, lines 21-26).  Such a cross linked agarose support is made of a hydroxyfunctional polymer (agarose), is made of a cross linked polysaccharide (agarose), and is rigid (to at least some extent).  
With regards to claim 22, Lacki et al. teaches that using the chromatography column to separate a target biomolecule from contaminants includes contacting the matrix with a solution of the biomolecule (the bio molecule being an immunoglobulin when the ligand is immunoglobulin binding proteins such as protein L) to absorb the immunoglobulin and then subsequently contacting the matrix with an elution solution to desorb the immunoglobulin (page 1, lines 12-18; page 3, line 25 to page 4, line 28; page 9, lines 1-7).  
With regards to claim 23, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the chromatography column for multiple separations in a row including at least 10 or 25 times before sanitizing motivated by a desire to not sanitize when the column is not too dirty and to limit downtime and sanitizer use.  
With regards to claim 24, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.  
With regards to claim 25, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that the proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7) and the combination above with Gore et al. also teaches Protein L.  Protein L is a IgG binding protein.  
With regards to claim 26, the matrix can be a packed bed chromatography column (page 11, lines 27-34; claim 23).
With regards to claim 27, whether a column is a single use column or not is an intended use of a column (could use any column only once if desired).  Thus it is taken that the column is a single use column (can be used and then cleaned perhaps to limit a biohazard).  Additionally, Lacki et al. also teaches a method of sanitizing a column (claim 23).  A person having ordinary skill in the art would have found it obvious to have applied to the sanitizing method to a single use column before use in order to provide a sanitized single use column free of undesirable contamination.  
With regards to claim 28, Lacki et al. teaches a method for using a solution comprising an oxidant of formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H)  the method comprises sanitizing with the solution an affinity chromatography matrix having proteinaceous ligands (such as protein A, protein G and protein L) coupled to a support (matrix particles) (abstract; page 9, lines 1-23).  Protein A, G, and L comprise immunoglobulin binding domains.  
Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein L is an immunoglobulin binding protein).
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Dempsey teaches that the time of a sanitization treatment is a result effective variable that affects the sanitization level achieved (para [0057]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 30, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Gore et al. (US 2002/0137918) and Dempsey (US 2007/0292305) as applied to claim 30 above and further in view of Koubek (US 4,512,951).
With regards to claim 31, the combination does not teach assessing the reduction of viable spore concentration using B. subtilis spores.  Facing the same problem as faced by applicant of verifying and testing sanitization efficacy, Koubek teaches that B. subtilis spores are commonly used to test sanitization since they are highly resistant to sanitization (column 4, lines 39-47).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to assess the sanitization by using B. subtilis spores since they are a common test organism due to their resistance to sanitization techniques (insure that most microorganisms would be destroyed).

Claims 1, 3-7, 9-15, 17-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Spector et al. (WO 2013/109302) and Disinfection Guidelines.
	With regards to claim 1, Lacki et al. teaches a method for cleaning or sanitizing an affinity chromatography matrix comprising the steps of: providing an affinity chromatography matrix  having oxidant tolerant proteinaceous ligands (such as protein A, protein G and protein L and teaches using oxidents to sanitize the matrix particles with the proteins so the proteins are thus taken to be oxidant tolerant) couples to a support (matrix particles); and contacting the matrix with a sanitizing solution comprising at least one oxidant defined by formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H) (abstract; page 9, lines 1-23).
Lacki et al. as discussed above teaches Protein A as the ligand on the choromatography matrix but is silent as to the source of the protein A and silent to the actual sequence.  Spector et al. teaches making Protein A choromotagraphjy matrices with Protein A sequences from the bacteria Staphylococcus aureus (abstract).  At least some of the sequences taught by Spector et al. are the same as sequences claimed. For example Seq. 1 of Spector et al. is the same as Seq. 1 of domain E of protein A in the instant application.  Also Seq. 2 of Spector et al. is the same as Seq. 2 of domain D of Protein A in the instant application.  Seq. 46 of Spector et al. is one amino acid different from sequence 14 of the instant application.  The different protein A have similar structure, chemical makeup, and functionality.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein A from the bacteria Staphylococcus aureus taught by Spector et al.  including Seq. 1, Seq. 2, and Seq. 46 motivated by an expectation of successfully providing Protein A ligands for use in chromotagraphy columns.  
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein A is an immunoglobulin binding protein).  
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Disinfection Guidelines teaches that the time of a sterilization treatment is a result effective variable that affects the efficacy of the sterilization treatment (at least page 9 first paragraph). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 3, Lacki et al. does not specify the concentration of the oxidant but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 4, Lacki et al. does not specify the pH of the hydrogen peroxide or peracetic acid sanitizing solutions. Lacki et al., however, teaches that pH is a result effective variable affecting the sanitizer efficacy and also affecting the potential damage to the ligands (page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of pH in order to balance sanitizing efficacy with the potential to damage the ligands as desired. 
With regards to claim 5, the oxidant is selected from the group consisting of hydrogen peroxide and peracetic acid (page 9, lines 9-23).
With regards to claim 6, with respect to the combination of two oxidants such as hydrogen peroxide and peracetic acid, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to sanitize the ligand matrix). In re Kerkhoven 205 USPQ 1069. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used both hydrogen peroxide and peracetic acid (at least two oxidants of formula I) motivated by an expectation of successfully providing for sanitizing the ligand matrix.
With regards to claim 7, Lacki et al. does not specify the concentration of the oxidants of formula I but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration (concentration of the oxidants of formula I) in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 9, as discussed above, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that he proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7).
With regards to claim 10, the combination results in that the bacterial protein is Staphylococcus aureus Protein A. 
With regards to claim 11, Spector et al. teaches that protein A ligands can be multimeric by repeating the domains of the monomers as desired (para [0094]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious ot have used the multimeric forms as the ligands as desired motivated by an expectation of successfully providing immunoglobulin binding proteins for use in chromatography columns.  
With regards to claim 12, the combination results in the immunoglobulin binding domain having at least 80% homology with at least domains E and D of Protein A of Staphylococcus aureus (Seq. 1 and 2).  
With regards to claim 13, the combination results in the immunoglobulin binding domain having at least 80% homology with at least Seq. 1 and 2.
With regards to claim 14, at least Seq. 46 is an immunoglobulin binding domain that is at least 98% homologous with at least Seq. 14 in the instant application (one amino acid different out of 58 is about 98.2% homology). 
With regards to claim 15, the combination above results in the ligands comprising Staphylococcus aureus protein A. 
With regards to claim 17, Lacki et al. teaches using a matrix that is a protein A ligand attached to an agarose support (page 9, lines 1-7 and page 10, lines 21-26).   Spector et al. teaches that MabSelect resin is a matrix that is protein A immobilized on a solid agarose phase (para [0084]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the method taught by Lacki et al. to other protein A on agarose matrices including MabSelect motivated by an expectation of successfully sanitizing the matrix.
With regards to claim 18, Lacki et al. teaches attaching the protein A ligand to a support including a cross linked agarose support (page 9, lines 1-7 and page 10, lines 21-26).  Lacki et al., however, does not specify the porosity of the matrix support.  Spector et al. teaches attaching protein A ligands to various solid support matrices that can be porous or non-porous.  Spector et al. refers to polysaccharide supports as being porous supports and teaches using agarose to make a porous support for protein A ligands (para [00104]-[00107]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a porous agarose support motivated by an expectation of successfully providing a support  for the chromatography ligands.
With regards to claims 19-21, Lacki et al. teaches that the support can be a non-brittle crosslinked agarose support (page 10, lines 21-26).  Such a cross linked agarose support is made of a hydroxyfunctional polymer (agarose), is made of a cross linked polysaccharide (agarose), and is rigid (to at least some extent).  
With regards to claim 22, Lacki et al. teaches that using the chromatography column to separate a target biomolecule from contaminants includes contacting the matrix with a solution of the biomolecule (the bio molecule being an immunoglobulin when the ligand is immunoglobulin binding proteins such as protein A) to absorb the immunoglobulin and then subsequently contacting the matrix with an elution solution to desorb the immunoglobulin (page 1, lines 12-18; page 3, line 25 to page 4, line 28; page 9, lines 1-7).  
With regards to claim 23, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the chromatography column for multiple separations in a row including at least 10 or 25 times before sanitizing motivated by a desire to not sanitize when the column is not too dirty and to limit downtime and sanitizer use.  
With regards to claim 24, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.  
With regards to claim 25, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that the proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7) and the combination above with Spector et al. also teaches Protein A.  Protein A is a IgG binding protein.  
With regards to claim 26, the matrix can be a packed bed chromatography column (page 11, lines 27-34; claim 23).
With regards to claim 27, whether a column is a single use column or not is an intended use of a column (could use any column only once if desired).  Thus it is taken that the column is a single use column (can be used and then cleaned perhaps to limit a biohazard).  Additionally, Lacki et al. also teaches a method of sanitizing a column (claim 23).  A person having ordinary skill in the art would have found it obvious to have applied to the sanitizing method to a single use column before use in order to provide a sanitized single use column free of undesirable contamination.  
With regards to claim 28, Lacki et al. teaches a method for using a solution comprising an oxidant of formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H)  the method comprises sanitizing with the solution an affinity chromatography matrix having proteinaceous ligands (such as protein A, protein G and protein L) coupled to a support (matrix particles) (abstract; page 9, lines 1-23).  Protein A, G, and L comprise immunoglobulin binding domains.  
Lacki et al. as discussed above teaches Protein A as the ligand on the choromatography matrix but is silent as to the source of the protein A and silent to the actual sequence.  Spector et al. teaches making Protein A choromotagraphjy matrices with Protein A sequences from the bacteria Staphylococcus aureus (abstract).  At least some of the sequences taught by Spector et al. are the same as sequences claimed. For example Seq. 1 of Spector et al. is the same as Seq. 1 of domain E of protein A in the instant application.  Also Seq. 2 of Spector et al. is the same as Seq. 2 of domain D of Protein A in the instant application.  Seq. 46 of Spector et al. is one amino acid different from sequence 14 of the instant application.  The different protein A have similar structure, chemical makeup, and functionality.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein A from the bacteria Staphylococcus aureus taught by Spector et al.  including Seq. 1, Seq. 2, and Seq. 46 motivated by an expectation of successfully providing Protein A ligands for use in chromotagraphy columns.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to apply the sanitizing method to the bacterial protein A taught by Spector et al. motivated by an expectation of successfully sanitizing the chromatography column.  
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Disinfection Guidelines teaches that the time of a sterilization treatment is a result effective variable that affects the efficacy of the sterilization treatment (at least page 9 first paragraph). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 30, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Spector et al. (WO 2013/109302) and Disinfection Guidelines as applied to claim 30 above and further in view of Koubek (US 4,512,951).
With regards to claim 31, the combination does not teach assessing the reduction of viable spore concentration using B. subtilis spores.  Facing the same problem as faced by applicant of verifying and testing sanitization efficacy, Koubek teaches that B. subtilis spores are commonly used to test sanitization since they are highly resistant to sanitization (column 4, lines 39-47).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to assess the sanitization by using B. subtilis spores since they are a common test organism due to their resistance to sanitization techniques (insure that most microorganisms would be destroyed).

  Claims 1, 3-7, 9, 10, 16, 19-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Gore et al. (US 2002/0137918) and Disinfection Guidelines.
	With regards to claim 1, Lacki et al. teaches a method for cleaning or sanitizing an affinity chromatography matrix comprising the steps of: providing an affinity chromatography matrix  having oxidant tolerant proteinaceous ligands (such as protein A, protein G and protein L and teaches using oxidents to sanitize the matrix particles with the proteins so the proteins are thus taken to be oxidant tolerant) couples to a support (matrix particles); and contacting the matrix with a sanitizing solution comprising at least one oxidant defined by formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H) (abstract; page 9, lines 1-23).
Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein L is an immunoglobulin binding protein).
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Disinfection Guidelines teaches that the time of a sterilization treatment is a result effective variable that affects the efficacy of the sterilization treatment (at least page 9 first paragraph). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 3, Lacki et al. does not specify the concentration of the oxidant but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 4, Lacki et al. does not specify the pH of the hydrogen peroxide or peracetic acid sanitizing solutions. Lacki et al., however, teaches that pH is a result effective variable affecting the sanitizer efficacy and also affecting the potential damage to the ligands (page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of pH in order to balance sanitizing efficacy with the potential to damage the ligands as desired. 
With regards to claim 5, the oxidant is selected from the group consisting of hydrogen peroxide and peracetic acid (page 9, lines 9-23).
With regards to claim 6, with respect to the combination of two oxidants such as hydrogen peroxide and peracetic acid, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (to sanitize the ligand matrix). In re Kerkhoven 205 USPQ 1069. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used both hydrogen peroxide and peracetic acid (at least two oxidants of formula I) motivated by an expectation of successfully providing for sanitizing the ligand matrix.
With regards to claim 7, Lacki et al. does not specify the concentration of the oxidants of formula I but does teach that the sanitizing agent concentration is a result effective variable.  The concentration impacts sanitizing efficiency and potential damage to the ligands (page 1, lines 20-34). It is thus necessary to balance the sanitizing efficiency (better at higher concentrations) with potential damage to the proteinaceous ligands (occurs less at lower concentrations).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of sanitizer concentration (concentration of the oxidants of formula I) in order to achieve the desired sanitization treatment balancing efficiency against damage to the ligands as desired.  
With regards to claim 9, as discussed above, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that he proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7).
With regards to claim 10, the combination teaches that the protein is Peptostreptococcus  protein L.
With regards to claim 16, Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
With regards to claims 19-21, Lacki et al. teaches that the support can be a non-brittle crosslinked agarose support (page 10, lines 21-26).  Such a cross linked agarose support is made of a hydroxyfunctional polymer (agarose), is made of a cross linked polysaccharide (agarose), and is rigid (to at least some extent).  
With regards to claim 22, Lacki et al. teaches that using the chromatography column to separate a target biomolecule from contaminants includes contacting the matrix with a solution of the biomolecule (the bio molecule being an immunoglobulin when the ligand is immunoglobulin binding proteins such as protein L) to absorb the immunoglobulin and then subsequently contacting the matrix with an elution solution to desorb the immunoglobulin (page 1, lines 12-18; page 3, line 25 to page 4, line 28; page 9, lines 1-7).  
With regards to claim 23, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the chromatography column for multiple separations in a row including at least 10 or 25 times before sanitizing motivated by a desire to not sanitize when the column is not too dirty and to limit downtime and sanitizer use.  
With regards to claim 24, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.  
With regards to claim 25, Lacki et al. teaches that the parameters of the sanitization affect how much the matrix might be damaged by the sanitization and effect the sanitization that is achieved (parameters such as pH and concentration).  A person having ordinary skill in the art would have found it obvious to balance the sanitization achieved with the amount of damage to the ligand matrix in order to achieve the desired/acceptable sanitization and matrix binding capacity after sanitization.  Lacki et al. teaches that the proteinaceous ligand can be immunoglobulin binding proteins such as Proteins A, G, and L (page 9, lines 1-7) and the combination above with Gore et al. also teaches Protein L.  Protein L is a IgG binding protein.  
With regards to claim 26, the matrix can be a packed bed chromatography column (page 11, lines 27-34; claim 23).
With regards to claim 27, whether a column is a single use column or not is an intended use of a column (could use any column only once if desired).  Thus it is taken that the column is a single use column (can be used and then cleaned perhaps to limit a biohazard).  Additionally, Lacki et al. also teaches a method of sanitizing a column (claim 23).  A person having ordinary skill in the art would have found it obvious to have applied to the sanitizing method to a single use column before use in order to provide a sanitized single use column free of undesirable contamination.  
With regards to claim 28, Lacki et al. teaches a method for using a solution comprising an oxidant of formula I (teaches peracetic acid can be used which is formula I when R  is the acyl group and R’ is a methyl group; and teaches hydrogen peroxide which is formula I when R is H)  the method comprises sanitizing with the solution an affinity chromatography matrix having proteinaceous ligands (such as protein A, protein G and protein L) coupled to a support (matrix particles) (abstract; page 9, lines 1-23).  Protein A, G, and L comprise immunoglobulin binding domains.  
Lacki et al. as discussed above teaches Protein L as the ligand on the choromatography matrix but is silent as to the source of the protein L.  Gore et al. teaches that protein L for immunoglobulin binding can be sourced from Peptostreptococcus strands (para [0002] and [0030]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used Protein L sourced from Peptostreptococcus motivated by an expectation of successfully providing Protein L ligands as taught by Lacki et al. 
The combination results in the proteinaceous ligand comprising one or more immunoglobulin binding domains derived from a bacterial protein (protein L is an immunoglobulin binding protein).
Lacki et al. is silent as to the time of exposure to the sanitizing solution.  Disinfection Guidelines teaches that the time of a sterilization treatment is a result effective variable that affects the efficacy of the sterilization treatment (at least page 9 first paragraph). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to optimize the time of sanitization exposure in order to achieve the desired sanitization treatment.
With regards to claim 30, Lacki et al. teaches using the cleaning solution to sanitize the column that includes killing of microorganisms and spores.  Lacki et al. does not specify the level of sanitization/log reduction achieved.  Lacki et al., however, that parameters of the sanitization method (such as concentration and pH) impact the level of sanitization achieved (log reduction or the target microorganisms and spores) but must be balanced against potential damage to the matrix ligands (page 1, lines 20-34; page 9, lines 9-23).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the sanitization achieved based on the sanitization necessary and the acceptable amount of matrix degradation that is tolerable.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2014/092636) in view of Gore et al. (US 2002/0137918) and Disinfection Guidelines as applied to claim 30 above and further in view of Koubek (US 4,512,951).
With regards to claim 31, the combination does not teach assessing the reduction of viable spore concentration using B. subtilis spores.  Facing the same problem as faced by applicant of verifying and testing sanitization efficacy, Koubek teaches that B. subtilis spores are commonly used to test sanitization since they are highly resistant to sanitization (column 4, lines 39-47).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to assess the sanitization by using B. subtilis spores since they are a common test organism due to their resistance to sanitization techniques (insure that most microorganisms would be destroyed).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799